Citation Nr: 0033522	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than February 14, 
1994 for a total disability rating.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.

This matter is before the Board of veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran did not complete an appeal of a July 1991 
rating determination wherein the RO denied entitlement to 
service connection for PTSD.

2.  The July 1991 rating determination was based upon a 
consideration of medical evidence referred to by the veteran 
that included an April 1991 Vet Center report.

3.  The veteran's application to reopen the claim for service 
connection for PTSD, received at the RO on February 14, 1994, 
was continuously prosecuted. 

4.  The RO in April 1996 granted service connection for PTSD 
effective from February 14, 1994, and in May 1999 the RO 
assigned a 100 percent schedular rating for PTSD effective 
from February 14, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 14, 
1994 for a total disability rating have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.157, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's initial application with VA to establish 
service connection for PTSD was received at the RO in April 
1991.  

On the application he did not claim to be totally disabled.  
The RO obtained Vet Center records from April 1991 which 
showed a diagnosis of PTSD.  VA medical records were from 
early 1989 that included a hospital diagnosis of alcohol 
abuse and depression secondary to life's stress.  

VA examined the veteran later in 1991 and the examiner 
diagnosed dysthymic disorder, and found that he presented 
insufficient clinical evidence at the time to fully meet the 
criteria for the diagnosis of delayed or chronic PTSD.  He 
gave the examiner a work history since his military service 
that fell primarily within the construction trades.  

On the examination form he said he had not worked, and 
claimed that he had suffered from PTSD since his military 
service.  He also reported that he was treated during VA 
hospitalization in 1989 for PTSD and at a Vet center since 
April 1991.  In none of the records or on a contemporaneous 
VA general medical examination did he mention a claim with 
the Social Security Administration (SSA).

The RO in July 1991 denied the veteran's PTSD claim after a 
review of the record.  He was notified by RO letter in July 
1991 at his address of record.  His notice of disagreement in 
August 1991 did not mention a SSA claim.  The RO in September 
1991 issued him a statement of the case at his address of 
record.  The RO also provided his representative service 
organization a copy of the notice letter and the statement of 
the case.

The next correspondence on file was a letter from the veteran 
received on February 14, 1994.  In his letter he asked to 
reopen his claim for service connection for PTSD, and said 
that since the claim was denied he had obtained a favorable 
SSA determination that was in part based on severe PTSD.  The 
record he provided from SSA showed he had filed a claim for 
supplemental security income benefits in March 1991, and that 
he received a favorable decision in late 1993.  

The RO in January and July 1995 decisions again denied 
service connection for PTSD.  The veteran disagreed with the 
July 1995 determination stating he had new evidence from SSA, 
which he presented.  This consisted mostly of duplicates of 
previously received records from late 1993 and other 
administrative correspondence.  Thereafter, VA examined him 
again and found PTSD.

The record shows that the RO in April 1996 granted service 
connection for PTSD with assignment of a 30 percent rating 
from February 14, 1994.  The veteran was notified of the 
determination by letter dated in April 1996.  His notice of 
disagreement with the original rating of 30 percent was 
received late in 1996, and he supplemented the record with a 
copy of a contemporaneous SSA review, and a reference to VA 
treatment in 1989.  Thereafter, in February 1998, his 
attorney submitted additional claims for a total disability 
rating based on individual unemployability (TDIU) and for 
total and permanent disability.  His attorney provided a VA 
form for TDIU dated in late 1997, and SSA records.  The SSA 
records through 1996 included a psychiatry report from 1991 
that found PTSD and other disorders, and VA records from 1989 
and 1991.

The RO in December 1998 also considered other contemporaneous 
medical records in granting a 100 percent schedular rating 
for PTSD from October 6, 1997.  The RO denied the claim of 
total and permanent disability and found that the TDIU claim 
was moot in view of the favorable determination on the 
original rating.  The RO also denied entitlement to 
dependents' educational assistance benefits (DEA).  The 
incarcerated veteran was issued notice by letter dated in 
December 1998, and thereafter through early 1999 there was an 
exchange of correspondence regarding the adjustment to his 
compensation payment on account of his incarceration.

The veteran's attorney filed a notice of disagreement early 
in 1999 that in essence argued for an earlier effective date 
in February 1993 for a total disability rating on either a 
schedular or TDIU basis.  Pertinent to the current claim, the 
RO in May 1999 granted a 100 percent schedular rating for 
PTSD from February 14, 1994.  The RO in May 1999 issued 
written notice and a statement of the case on the effective 
date issue.   


The record shows in June 1999 correspondence to the RO the 
veteran said that he wished to withdraw his appeal in light 
of the favorable determination in May 1999.  Thereafter, his 
attorney in July 1999 argued for a February 1993 effective 
date under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o)(2).  

The principal argument was that for the RO to rely on 
38 C.F.R. § 3.400(q)(1)(ii) was inconsistent with the 
statutory scheme for veteran's benefits as expressed in 
38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. §§ 3.157 and 
3.400(o)(2).  His attorney enclosed a copy of a SSA medical 
report from 1991 that was previously on file.

The RO in October 1999 referred a copy of the veteran's June 
1999 letter to his attorney who then, in essence, offered an 
explanation to the RO for the veteran's action and argued 
that the appeal should continue.  

In June 2000 the veteran's attorney supplemented his July 
1999 argument by asserting that two theories supported an 
earlier effective date.  He argued that the holding in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) should control since 
the RO did not consider Vet Center records, records under VA 
control, when it decided the claim in 1991.  He argued for 
the application of Bell v. Derwinski, 2 Vet. App. 611 (1992) 
on the theory that VA had actual or constructive knowledge of 
these records, and failing to obtain them was a grave 
procedural error, rather than clear and unmistakable error 
(CUE) that rendered the 1991 rating decision nonfinal.  The 
attorney relied upon a transcription of an April 1991 Vet 
Center evaluation that reported PTSD.  

The second theory advanced, one made previously, was that 
38 C.F.R. § 3.400(o)(2) applied to the veteran's reopened 
claim and would support an effective date in February 1993.  
It was argued that the SSA records showed an ascertainable 
increase earlier than February 1994.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.


Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.




(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.



A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104. 

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 C.F.R 
§ 20.1103.



Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection in a reopened claim shall be the 
later of the date of claim or the date entitlement arose.  

The basis for the February 1994 effective date selected by 
the RO is readily apparent from the record.  Noteworthy is 
that the veteran through his attorney seeks to challenge the 
1991 and 1996 RO decisions although CUE is not argued as a 
basis for revision in either instance.  Nothing specific 
regarding CUE was communicated in any of the written 
arguments that referenced the applicable law and regulations 
to support an earlier effective date.  

In the Board's opinion, there is simply no basis for an 
earlier date than the RO selected.  The claim hinges on the 
effective date and original rating for PTSD.  After the RO in 
late 1991 denied service connection for PTSD, the RO advised 
the veteran of the determination and appeal rights through 
correspondence that was directed to his address of record.  
After the statement of the case was issued late in 1991 it 
was not until the letter from the veteran in February 1994, 
which included additional evidence directed to the RO, that 
he once again directed attention to the service connection 
issue.  

In view of the evidence, the Board is able to find that the 
effective date for service connection should coincide with 
the February 1994 correspondence.  That the initial rating 
determination on PTSD was clearly not appealed is obvious 
from the record.  No further communication from the veteran 
or his representative mentioned the claim until 1994.  More 
recently, the veteran's attorney in effect conceded no CUE in 
the prior RO decision in view of the arguments for revision 
of the effective date determination.  

Upon review of the record, however, the Board concludes that 
the February 1994 date that the RO received the veteran's 
application to reopen is the pertinent date of claim for 
effective date purposes.  It is correct that on receipt of 
the veteran's correspondence the claim was continuously 
prosecuted culminating in the favorable RO decision in April 
1996.  The Board will turn to the specific challenges to 
support an effective date in 1991 or 1993 but finds neither 
persuasive.  

The attorney seeks to apply the provisions of 38 C.F.R. 3.157 
and 3.400(o)(2) which are for application in determining the 
effective date for increase.  Initially the Board observes 
that the record does not contain any communication that may 
reasonably be construed as an informal claim within the year 
preceding the formal application to reopen in early 1994 to 
allow for an earlier effective date.  38 C.F.R. § 3.157.  

The SSA records were first added to the record in February 
1994, and there is nothing in the record earlier to convey 
their existence to VA.  It is reasonable to draw this 
conclusion from the content of the veteran's application to 
reopen.  More significant is failure of his attorney to point 
to any legal authority supporting the argument that, in 
essence, the regulatory scheme in general allows for 
compensation to be paid earlier than the date of service 
connection.  His attorney did not offer to distinguish the 
facts of this case from the controlling case law.  The 
precedent for claims such as the veteran's holds that 
compensation shall be paid no earlier than the effective date 
for service connection.  See, for example, Morris v. West, 13 
Vet. App. 94, 96 (1999); Perry v. West, 12 Vet. App. 365, 367 
(1999) (effective date of reopened claim is latter of date 
the claim is received or entitlement arose); Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (effective date for total 
schedular rating is no earlier than effective date for 
reopened service connection claim).  See also Padgett v. 
Brown, 4 Vet. App. 247, 249 (1993) (reasoning, citing Russell 
v. Principi, 3 Vet. App. 310, 312-15 (1992) that absent CUE 
effective date of award based on a reopened claim cannot be 
earlier than date of receipt of claim).  Contrary to his 
attorney's argument, in claims allowed after final 
disallowance absent CUE, the statutory scheme for payment of 
veteran's benefits is not frustrated by limiting the 
effective date for an award to the date of claim.  

Turning to the recently argued alternative theory for an 
earlier effective date, the Board finds that the holding in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) does not assist 
the veteran given the facts of his claim.  His attorney's 
argument fails because the grave procedural error he claims 
did not occur.  The record clearly shows that the RO did have 
the April 1991 Vet Center report before it when the claim was 
initially considered in 1991.  There was no reference to a 
coexisting SSA claim at the time to place the RO on notice of 
potentially significant records. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
and as cited to by appellant's attorney are also not 
persuasively argued to support the facts of this case.  See 
for example, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(failure to provide a statement of the case after receiving a 
notice of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (failure to provide notification of denial tolls 
period to file a notice of disagreement); Kuo v. Derwinski, 2 
Vet. App. 662, 666 (1992) (failure to send statement of the 
case to accredited representative tolled 60 day period to 
respond) and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

Contrasted with these breaches of statutory or regulatory 
responsibility are facts showing the 1991 Vet Center report 
of record in 1991 as well as other contemporaneous VA 
records.  And, there was no reference to existing SSA records 
that might be pertinent.  Thus there being no constructive 
receipt issue here the attorney's emphasis on Bell as with 
Hayre seems misplaced.  The VA treatment reported by the 
veteran on the 1991 examination appears to have been 
reflected fully in the medical reports of record.

In summary, the pertinent determination is when the 
application to reopen was received, and an informal claim 
does not appear from the record to establish a pending claim 
at any time prior to February 1994.  There is also no basis 
to find the 1991 determination nonfinal as suggested by the 
appellant.  Consequently, the record does not allow for an 
earlier effective date for VA compensation in this case.  
There is no chain of communications or actions contemplated 
by 38 C.F.R. §§ 3.157 and 3.160 to establish an informal 
claim after final disallowance at a time prior to the 
application to reopen in early 1994.  Therefore, the 
appropriate effective date for service connection and the 100 
percent schedular evaluation for PTSD should be February 14, 
1994 and compensation would be properly paid from the 
following month.  38 U.S.C.A. § 5111(a)(d); 38 C.F.R. 
§ 3.157(b)(2).  

The Board would point out that under 38 C.F.R. §§ 3.104(a) 
and 3.105(a) (2000), taken together, rating actions are final 
and binding in the absence of CUE.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  

As noted previously the veteran has not articulated a claim 
for an earlier effective date for the total disability rating 
based upon CUE.  Such claim is implicit in view of the final 
initial rating determinations, and a CUE claim has not been 
reviewed by the RO in the first instance regarding the 1991 
rating determination which had become final.  It is 
appropriate at this time for the Board to point out to the 
veteran that the specific elements of a CUE claim are set 
forth in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) as a 
three-pronged test for the purpose of determining whether 
such error is present in a prior determination.  

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  There was no 
prior Board decision that denied entitlement to an earlier 
effective date for a total disability rating and therefore 
the provisions of 38 U.S.C.A. §§ 5109A, 7111 and 38 C.F.R. 
§ 20.609(c)(4) and Part 20, Subpart O) are not applicable. 


ORDER

Entitlement to an effective date earlier than February 14, 
1994 for a total disability rating is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 

